Case: 14-50408      Document: 00513216560         Page: 1    Date Filed: 10/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                               October 2, 2015
                                    No. 14-50408
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

v.

LAZARO JULIAN VIANA ECHEVERRIA, also known as El Cubano, also
known as Cubanito,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:13-CR-1344-17


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Lazaro Julian Viana Echeverria has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Echeverria has not filed a response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-50408    Document: 00513216560   Page: 2   Date Filed: 10/02/2015


                                  No. 14-50408

        During the pendency of this appeal, Echeverria completed his six-month
term of imprisonment. His release from custody renders moot any challenge
to the term of imprisonment. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 382 (5th Cir. 2007).
        We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.      We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous,
see 5TH CIR. R. 42.2, and in part as moot, see Rosenbaum-Alanis, 483 F.3d at
383.




                                        2